DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim 6 has been canceled.  Claims 2, 5, 7 and 10 have been amended.  Claims 1-5 and 7-12 are pending and under consideration.

The rejection of claims 2 and 5 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of applicant’s amendment.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The rejection of claims 1-5 and 7-12 on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 15-19 of U.S. Patent No. 9,694,071 in view of Barun and Bar-Or (Clinical Immunology, ePub April 15, 2011, Vol. 142, pp. 31-37, reference of the IDS filed 10-28-2020) and Sloka and Stefanelli (Multiple Sclerosis, 2005, Vol. 11, pp. 425-432) is maintained for reasons of record.
Claims 1-9, and 15-17 of the ‘071 patent are drawn to a method of inhibiting the proliferation of a CD20 positive hematopoietic cell population comprising contacting said population with the same two compounds as required in instant claim 1-12, and ublituximab, wherein the population is in a human subject (claim 8 of the ‘071 patent) and wherein said subject has a disease or disorder associated with excessive B cell proliferation (claim 9 of ‘071, in part), which meet those limitations in instant claims 1, 2, 5, 7-8.  Claims 2 and 3 of the ‘071 patent teach the requirements for the anti-CD20 antibody that are the same as those in instant claims 3 and 4.   Claim 16 and 17 teach the same limitations for the admisntration of the compound and the anti-CD20 antibody as required in instant claims 9 and 10.  The claims of the ‘071 patent do not teach that the disease or disorder associated with excessive B cell proliferation is multiple sclerosis. 
Barun and Bar-Or teach that administration of the anti-CD20 antibody, rituximab to patient with MS  resulted in rapid and substantial benefit  in terms of reducing new brain lesion and clinical relapses and B cell depletion (page 35, first column, lines 1-6 and 17-19).
Thus, it would have been prima facie obvious prior to the effective filing date that MS was a disease which would benefit by inhibiting proliferation of CD20+ hematopoietic cells and encompassed by the scope of the ‘071 patent as a disease or disorder associated with excessive B cell proliferation because Barun and Bar-Or teaches that admisntration of the anti-CD20 antibody, rituximab was beneficial to patients with MS and resulted in the lowering of the absolute numbers of B cells in said patients.
Regarding claims 11 and 12, Sloka and Stefanelli teach that methylprednisolone plays an important role in the treatment of MS (abstract), and that MS is believed to be an inflammatory attack on the central nervous system (first paragraph under “Introduction”).
It would have been prima facie obvious at the time prior to the effective filing date to treat MS patients by the method of the ‘071 claims and in addition to methylprednisolone.  One of skill in the art would have been motivated to do so because Sloka and Stefanelli teach that methylpred is known to modulate the immune system.  One of skill in the art would be motivated to combine two methods for further reduction of the inflammatory response against  the CNS of patients with MS.



The rejection of claims 1-5 and 7-12 on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 12-15, 18-21, 24-28 of U.S. Patent No. 10,729,768 in view of Barun and Bar-Or (Clinical Immunology, ePub April 15, 2011, Vol. 142, pp. 31-37) and Sloka and Stefanelli (Multiple Sclerosis, 2005, Vol. 11, pp. 425-432) is maintained for reasons of record.
Claims 1-9, and 15-17 of the ‘071 patent are drawn to a method of inhibiting the proliferation of a CD20 positive hematopoietic cell population comprising contacting said population with the same two compounds as required in instant claim 1-12, and an anti-CD20 antibody, including the antibodies of instant claim 2 (claim 2 of the ‘768 patent) wherein the population is in a human subject (claim 5 of the ‘768 patent) and wherein said subject has a disease or disorder associated with excessive B cell proliferation (claim 6 of ‘768, in part), which meet those limitations in instant claims 1, 2, 5, 7-8.  Claim 18 of the ‘768 patent teach the requirements for the anti-CD20 antibody that are the same as those in instant claims 3 and 4.   Claim 13-15 of the ‘768 patent teach the same limitations for the admisntration of the compound and the anti-CD20 antibody as required in instant claims 9 and 10.  The claims of the ‘768 patent do not teach that the disease or disorder associated with excessive B cell proliferation is multiple sclerosis. 
Barun and Bar-Or teach that administration of the anti-CD20 antibody, rituximab to patient with MS  resulted in rapid and substantial benefit  in terms of reducing new brain lesion and clinical relapses and B cell depletion (page 35, first column, lines 1-6 and 17-19).
Thus, it would have been prima facie obvious prior to the effective filing date that MS was a disease which would benefit by inhibiting proliferation of CD20+ hematopoietic cells and encompassed by the scope of the ‘768 patent as a disease or disorder associated with excessive B cell proliferation because Barun and Bar-Or teaches that admisntration of the anti-CD20 antibody, rituximab was beneficial to patients with MS and resulted in the lowering of the absolute numbers of B cells in said patients.
Regarding claims 11 and 12, Sloka and Stefanelli teach that methylprednisolone plays an important role in the treatment of MS (abstract), and that MS is believed to be an inflammatory attack on the central nervous system (first paragraph under “Introduction”).
It would have been prima facie obvious at the time prior to the effective filing date to treat MS patients by the method of the ‘768 claims and in addition to methylprednisolone.  One of skill in the art would have been motivated to do so because Sloka and Stefanelli teach that methylpred is known to modulate the immune system.  One of skill in the art would be motivated to combine two methods for further reduction of the inflammatory response against  the CNS of patients with MS.


New Grounds of Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7, 8, 11 and 12 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 55-79 of copending Application No. 17/525,731 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the method of treating comprising the administration of the PI3K-delta selective inhibitor (S)-2-(1-(4-amino-3-(3-fluoro-4-isopropoxyphenyl)-1H-pyrazolo[3,4-d]pyrimidin-1-yl)ethyl)-6-fluoro-3-(3-fluorophenyl)-4H-chromen-4-one in combination with ublituximab of claim 1 of the ‘731 application meets the limitations of instant claims 1-5, 7 because the method of the ‘731 application directed to a method of treating a B-cell malignancy is inherently a method for treating multiple sclerosis.  Further claim 58 of the ‘731 application meets the limitation of  the p-tolunensulfonate salt required in instant claim 8 and the admisntration of the BTK inhibitor in claim 55 of the ‘731 application meets the limitations of instant claims 11 and 12  as requiring the immune selective anti-inflammatory drug.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Amendment of instant claim 1 to recite “A method of treating multiple sclerosis which comprises administering to a subject in need thereof…” would overcome this rejection.

Claims 1-5, 7 and 11-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 17/175,184 in view of Barun and Bar-Or (Clinical Immunology, ePub April 15, 2011, Vol. 142, pp. 31-37, reference of the IDS filed 10-28-2020).
Claims 1-4 of the ‘184 application teach a method of depleting a B-cell population in a subject with excessive B-cell proliferation comprising the administration of the PI3K-delta selective inhibitor (S)-2-(1-(4-amino-3-(3-fluoro-4-isopropoxyphenyl)-1H-pyrazolo[3,4-d]pyrimidin-1-yl)ethyl)-6-fluoro-3-(3-fluorophenyl)-4H-chromen-4-one in combination with at least one anti-CD20 antibody and at least one BTK inhibitor which meets the limitations of claim 1, 7.  The admisntration of the BTK inhibitor of claims 1-4 of the ‘184 application meets the limitations of instant claims 11 and 12 wherein the BTK inhibitor is an immune-selective anti-inflammatory drug.  Claim 3 of the ‘184 application specifies that the anti-CD20 antibody is ublituximab which meets the limitations of instant claims 3-5.  
The claims of the ‘184 application do not teach that patients with multiple sclerosis have excessive B-cell proliferation.
Barun and Bar-Or teach that administration of the anti-CD20 antibody, rituximab to patients with multiple sclerosis resulted in rapid and substantial benefit  in terms of reducing new brain lesion and clinical relapses, and in B cell depletion (page 35, first column, lines 7-12 and 23-26).
Thus, it would have been prima facie obvious prior to the effective filing date that MS was a disease which would benefit by depleting a B cell population by an anti-CD20 antibody.  One of skill in the art would be motivated to carry out the method of claims 1-4 of the ‘184 application  wherein the subject with excessive B-cell proliferation was a subject with multiple sclerosis because Barun and Bar-Or teaches that admisntration of the anti-CD20 antibody, rituximab was beneficial to patients with MS and resulted in the lowering of the absolute numbers of B cells in said patients.
This is a provisional nonstatutory double patenting rejection.

Claims 1-5, 7, 9-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6-22 of copending Application No. 17/175,184 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘184 application anticipate the instant claims to the extent that the subject in instant claim 1 is a subject with CLL, MZL, SLL, MCL.  Administration of the PI3K-delta inhibitor of (S)-2-(1-(4-amino-3-(3-fluoro-4-isopropoxyphenyl)-1H-pyrazolo[3,4-d]pyrimidin-1-yl)ethyl)-6-fluoro-3-(3-fluorophenyl)-4H-chromen-4-one in claim 6 of the ‘184 application meets the requirement of instant claims 1 and  7.  Administration of the anti-CD20 antibody in claim 6 and the ublituximab in claims 11, 12 and 21of the ‘184 application  meets the limitations of instant claims 2-5 and claim 8, in part.  It is noted that the TGR-1202 of claim 9 and 21 of the ‘184 application, meets the limitations of claim 8 for the p-toluenesulfonate salt.  Claim 18 of the ‘184 application meets the limitations of instant claim 9; claim 19 meets the limitation of instant claim 10.  The administration of the BTK inhibitor in claims 6 and 21 of the ‘184 application, meets the limitations of instant claims 11 and 12 wherein the BTK inhibitor is the immune selective anti-inflammatory drug.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Amendment of instant claim 1 to recite “A method of treating multiple sclerosis which comprises administering to a subject in need thereof…” would overcome this rejection.




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Vakkalanka et al (U.S. 9,150,579, reference of the IDS filed 9/12/2022) in view of Barun and Bar-Or (Clinical Immunology, ePub April 15, 2011, Vol. 142, pp. 31-37, reference of the IDS filed 10-28-2020).
The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP §§ 2146 et seq. 
Vakkalanka et al teach methods of treating kinase-mediated disease comprising the admisntration of PI3K delta inhibitors (abstract).  Vakkalanka et al that the PI3K delta inhibitor includes the racemic 2-(1-(4-amino-3-(3-fluoro-4-isopropoxyphenyl)-1H-pyrazolo[3,4-d]pyrimidin-1-yl)ethyl)-6-fluoro-3-(3-fluorophenyl)-4H-chromen-4-one (compound B) and the (S)-2-(1-(4-amino-3-(3-fluoro-4-isopropoxyphenyl)-1H-pyrazolo[3,4-d]pyrimidin-1-yl)ethyl)-6-fluoro-3-(3-fluorophenyl)-4H-chromen-4-one (compound B1) (column 2, lines 49-52 and lines 55-58).  Vakkalanka et al teach the 4-methylbenzensulfonate salt of compound B or B1 (column 5, lines 55-60 which meets the limitation of claim 8, in part, as drawn to the p-toluenesulfonate salt.  Vakkalanka et al teach that the methods of the invention include the treatment of an immune system related disease, including multiple sclerosis comprising the administration of the compound of the invention (column 7, lines 57-63, column 8, lines 1-2 and 15).  Vakkalanka et al teach that one or more additional active agents can be administered  with the compounds of the invention, such as CD20 monoclonal antibodies such as rituximab, ublixtumab (TGR-1101), ofatumumab , ocrelizumab, veltuzumab, obinutuzumab, ocaratuzumab, PRO131921, and tositumomab (column 8, lines 50-57) which meet the limitations of instant claims 2-5.  Vakkalanka et al do not specifically teach that multiple sclerosis is treated with the PIK delta compounds of the invention in combination with the anti-CD20 antibodies.
Barun and Bar-Or teach that administration of the anti-CD20 antibody, rituximab to patients with multiple sclerosis resulted in rapid and substantial benefit  in terms of reducing new brain lesion and clinical relapses, and in B cell depletion (page 35, first column, lines 7-12 and 23-26).
Thus, it would have been prima facie obvious prior to the effective filing date to combine the admisntration of the anti-CD20 antibodies with compound B or B1 in the method of treating multiple sclerosis of Vakkalanka et al.  One of skill in the art would have been motivated to do so because Vakkalanka et al  teach the combination of anti-CD20 antibodies with the compounds of the invention and because Barun and Bar-Or teach that admisntration of the anti-CD20 antibody, rituximab was beneficial to patients with MS and resulted in the lowering of the absolute numbers of B cells in said patients.

All claims are rejected.


.


-

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643